Citation Nr: 1540206	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-06 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the distal right femur.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to April 1989 and from January 1999 to February 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional medical evidence has been received with a waiver of RO consideration. 

The issue of service connection for a left knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

During the July 2015 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal seeking an increased rating for residuals of a distal stress fracture of the right femur and entitlement to TDIU; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking a rating in excess of 10 percent for residuals of a stress fracture of the distal right femur and a TDIU rating; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

During the July 2015 hearing, the Veteran expressed his intent to withdraw the appeals seeking an increased rating for residuals of a right femur fracture and entitlement to TDIU, and indicated that he wished to limit his appeal to the issue of service connection for a left knee disability.  There are no allegations of error of fact or law remaining for appellate consideration as to the issues of an increased rating for residuals of a right femur fracture and TDIU.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.


ORDER

The appeal seeking a rating in excess of 10 percent for residuals of a stress fracture of the distal right femur is dismissed.

The appeal seeking a TDIU rating is dismissed.



REMAND

On November 2013 VA examination, the examiner noted a diagnosis of bilateral knee osteoarthritis.  The examiner noted that the Veteran's had hip and knee pain during his first enlistment with onset during basic training.  X-rays and scans were consistent with a stress fracture of the distal femur.  The examiner noted that the Veteran developed knee pain again during basic training for his second enlistment; the impression was "overuse/early stress fracture."  The examiner opined that it was less likely than not that the Veteran's left knee disability was related to service and more likely a rheumatic condition as overuse and stress fractures (like those noted in service) typically heal with the heavy exertion stops.  The examiner noted that the Veteran's clinical picture of diffuse arthritis in nearly all his joints is not consistent with originating in his service-related injuries. 

At the July 2015 Board hearing, the Veteran raised a secondary service connection theory of entitlement as to his left knee claim.  He alleges that his left knee disability is secondary (to include aggravated by) his service-connected residuals of a right femur stress fracture.  While the November 2013 VA examination addressed whether the Veteran's knee disability was related to his complaints in-service (noted to be overuse/early stress fracture), there is no medical opinion in the record that adequately addresses whether or not the left knee disability is due to or aggravated by his service-connected right femur disability.  Thus, an examination to secure a medical advisory opinion is necessary. 

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation or treatment he has received for his left knee disability (not already associated with the record) and to provide authorizations for VA to obtain records of any such private treatment, to include from Dr. Olajide of Huntington Internal Medicine and Marshall University.  The AOJ should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the record).  He should be notified if any records he identifies are not received pursuant to the AOJ's request. 

The AOJ must specifically secure complete records of all VA treatment he has received for his left knee disability.

2.  Thereafter, the AOJ should arrange for a the Veteran to be examined by an orthopedist to determine the likely etiology of his left knee disability. The examiner should review the record in conjunction with the examination. Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's left knee osteoarthritis?  Specifically, is it at least as likely as not (a 50% or greater probability) that the eft knee disability was (i) caused or (ii) aggravated [the opinion must address aggravation] by his service-connected residuals of a distal right femur stress fracture?

If the Veteran's left knee disability is determined to be unrelated to his service-connected right femur disability, the examiner should identify the etiology for the left knee disability considered more likely based on the evidence of record.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the remaining claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


